         Case 6:20-cv-01066-ADA Document 10 Filed 01/15/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


     AERITAS LLC,

               Plaintiff                              Case No. 6:20-cv-01066-ADA


               v.                                     JURY TRIAL DEMANDED


     BURGER KING
     CORPORATION,

               Defendant


          PLAINTIFF’S ANSWER TO DEFENDANTS’ COUNTERCLAIM

         Plaintiff Aeritas LLC (“Plaintiff”) answers the counterclaim of Defendant Burger

 King Corporation (“Defendant”) as follows:

                                       PARTIES

1.      Counterclaim Plaintiff BKC is a corporation organized and existing under the

laws of the State of Florida, with a principal place of business at 5707 Blue Lagoon

Drive, Miami, Florida 33126.

ANSWER:        On information and belief, admitted.

2.      Upon information and belief based solely on Paragraph 1 of the Complaint as

pled by Plaintiff, Counterclaim Defendant Aeritas, is a limited liability company

organized and existing under the laws of the State of Texas, with its principal place of

business in Dallas Texas.

ANSWER:        Admitted.
         Case 6:20-cv-01066-ADA Document 10 Filed 01/15/21 Page 2 of 7




                                    JURISDICTION

3.     BKC incorporates by reference Paragraphs 1-2 above.

ANSWER:       Plaintiff incorporates its responses to paragraphs 1-2 of Defendant’s

Counterclaim as fully set forth herein.

4.     These counterclaims arise under the patent laws of the United States, Title 35,

United States Code. The jurisdiction of this Court is proper under at least 35 U.S.C. §

271 et seq., and 28 U.S.C. §§ 1331, 1338, 1367, and 2201–02.

ANSWER:       Plaintiff admits the Defendant pleads a counterclaim as listed. Plaintiff

denies Defendant is entitled to any relief.

5.     Aeritas has consented to the personal jurisdiction of this Court at least by

commencing its action for patent infringement in this District, as set forth in its

Complaint.

ANSWER:       Plaintiff admits the Court has personal jurisdiction over Plaintiff.

6.     Based solely on the filing of this action, venue is proper, though not necessarily

convenient, in this District pursuant at least 28 U.S.C. §§ 1391 and 1400.

ANSWER:       Plaintiff admits venue is proper.

                              COUNT I
              DECLARATION REGARDING NON-INFRINGEMENT

7.     BKC incorporates by reference Paragraphs 1-6 above.

ANSWER:       Plaintiff incorporates its responses to paragraphs 1-6 of Defendant’s

Counterclaim as fully set forth herein.


8.     Based on the filing of this action and at least BKC’s first affirmative defense, an

actual controversy has arisen and now exists between the parties as to whether BKC



PLAINTIFF’S ANSWER TO DEFENDANT’S COUNTERCLAIM                                        PAGE | 2
         Case 6:20-cv-01066-ADA Document 10 Filed 01/15/21 Page 3 of 7




infringes U.S. Patent Nos. 8,055,285 (the “’285 Patent”), 9,390,435 (the “’435 Patent”),

9,888,107 (the “’107 Patent”), 7,706,819 (the “’819 Patent”), and 10,362,160 (the “’160

Patent”) (collectively, the “Patents-in-Suit”).

ANSWER:         Plaintiff admits an actual controversy exists. Plaintiff denies Defendant

is entitled to any relief.

9.     BKC does not infringe: (a) Claim 1 of the ’285 because, inter alia, the accused

system does not: (1) “at a first time, receiv[e] and stor[e] an input in a user profile in a

database, the input comprising consumer interest data”; (2) “at a second time distinct

from the first time, obtain[] data identifying a current location of the mobile

communication device”; (3) “based on the input stored in the user profile and the current

location of the mobile communication device, initiating a search to locate information

pertinent to the input”; (4) “receiv[e] results derived from the search;”; or (5) “in response

to the input and the search, delivering, by a notification server, information to the mobile

communications device”; (b) Claim 1 of the ’435 Patent because, inter alia, the accused

system does not provide computer instructions to: (1) “receive first data indicating a

permission to provide a mobile device user a notification, the notification having an

associated notification criteria”; (2) “at a given time, receive information identifying a

determined location of a mobile device”; (3) “based at least in part on a determined

location of the mobile device and the notification criteria, to provide to the mobile device

the notification, the being associated at the mobile device with one of: an audible, visual

and tactile alert”; (4) “receive second data as a result of an input being received at the

mobile device following the notification”; (5) “retrieve information associated with the

input and the determined location of the mobile device”; or (6) “provide to the mobile



PLAINTIFF’S ANSWER TO DEFENDANT’S COUNTERCLAIM                                        PAGE | 3
         Case 6:20-cv-01066-ADA Document 10 Filed 01/15/21 Page 4 of 7




device a response to the input, the response based on the retrieved information”; (c) Claim

5 of the ’107 Patent because, inter alia, the accused system does not provide instructions

to: (1) “receive first data indicating a permission to provide a mobile device user a

notification, the notification having an associated notification criteria”; (2) “at a given

time, determine a location of a mobile device”; (3) “based at least in part on a determined

location of the mobile device and the notification criteria, to provide to the mobile device

the notification, the notification being associated at the mobile device with one of: an

audible, visual and tactile alert”; (4) “receive second data as a result of an input being

received at the mobile device following the notification”; (5) “retrieve information

associated with the input and the determined location of the mobile device”; or (6)

“provide to the mobile device a response to the input, the response based on the retrieved

information wherein the computer program instructions comprise a rules engine that

comprises first and second components, a first component that evaluates the notification

criteria, and a second component that executes notification rules”; (d) Claim 1 of the ’819

Patent because, inter alia, the accused system does not use a method for: (1) “receiving

spoken input from a wireless communication device”; (2) “obtaining data identifying a

current location of the wireless communication device”; (3) “based on the current location

of the wireless communication device and the spoken input, retrieving information”

delivering, to the wireless communication device by a notification server, a non-verbal

response to the spoken input, the nonverbal response based on the retrieved information

and including a drill-down menu by which additional information related to the retrieved

information can be obtained”; and (4) providing additional information related to the

retrieved information in response to receipt of at least one additional input provided via



PLAINTIFF’S ANSWER TO DEFENDANT’S COUNTERCLAIM                                      PAGE | 4
         Case 6:20-cv-01066-ADA Document 10 Filed 01/15/21 Page 5 of 7




the drill- down menu”; or (e) Claim 1 of the ’160 Patent because, inter alia, the accused

system does not provide computer instructions to: (1) “receive first data indicating a

permission to provide a mobile device user a notification, the notification having an

associated notification criteria”; (2) “at a given time, determine a location of a mobile

device”; (3) “based at least in part on a determined location of the mobile device and the

notification criteria, to provide to the mobile device the notification, the notification being

associated at the mobile device with one of: an audible, visual and tactile alert”; (4)

“receive second data as a result of an input being received at the mobile device following

the notification”; (5) “retrieve information associated with the input and the determined

location of the mobile device”; or (6) “provide to the mobile device a response to the input,

the response based on the retrieved information.”

ANSWER:       Denied.

10.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

BKC requests a declaration by the Court that BKC has not infringed and does not

infringe any claim of the Patents-in-Suit under any theory (including directly (whether

individually or jointly) or indirectly (whether contributorily or by inducement)).

ANSWER:        Plaintiff admits Defendant seeks a declaratory judgment. Plaintiff

denies Defendant is entitled to any relief.

                                 COUNT II
                     DECLARATION REGARDING INVALIDITY

11.    BKC incorporates by reference Paragraphs 1-10 above.

ANSWER:       Plaintiff incorporates its responses to paragraphs 1-10 of Defendant’s

Counterclaim as fully set forth herein.




PLAINTIFF’S ANSWER TO DEFENDANT’S COUNTERCLAIM                                         PAGE | 5
         Case 6:20-cv-01066-ADA Document 10 Filed 01/15/21 Page 6 of 7




12.    Based on the filing of this action and at least BKC’s second affirmative defense,

an actual controversy has arisen and now exists between the parties as to the validity of

the claims of the Patents-in-Suit.

ANSWER:         Plaintiff admits an actual controversy exists. Plaintiff denies Defendant

is entitled to any relief.

13.    The asserted claims of the Patents-in-Suit are anticipated and/or rendered

obvious by, inter alia, U.S. Patent Nos. 6,381,465; 2,364,278; 5,659,596; 2,243,555;

6,333,919; 9,847,295; 6,748,318; 6,732,150; and 6,052,597.

ANSWER:         Denied.

14.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

BKC requests a declaration by the Court that claims of the Patents-in-Suit are invalid

for failure to comply with one or more of the requirements of United States Code, Title

35, including without limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules,

regulations, and laws pertaining thereto.

 ANSWER:        Plaintiff admits Defendant seeks a declaratory judgment. Plaintiff denies

 Defendant is entitled to any relief.

               RESPONSE TO DEFENDANTS’ PRAYER FOR RELIEF

       Plaintiff denies all remaining allegations not specifically admitted herein and

denies that the Defendants are entitled to any of the relief they have requested.




PLAINTIFF’S ANSWER TO DEFENDANT’S COUNTERCLAIM                                      PAGE | 6
       Case 6:20-cv-01066-ADA Document 10 Filed 01/15/21 Page 7 of 7




Dated: January 15, 2021                    Respectfully Submitted

                                           /s/ Raymond W. Mort, III
                                           Raymond W. Mort, III
                                           Texas State Bar No. 00791308
                                           raymort@austinlaw.com

                                           THE MORT LAW FIRM, PLLC
                                           100 Congress Ave, Suite 2000
                                           Austin, Texas 78701
                                           Tel/Fax: (512) 865-7950

                                           ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ANSWER TO DEFENDANT’S COUNTERCLAIM                            PAGE | 7
